                                                                              2/14/2019




  IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                         MONTANA
                      BUTTE DIVISION

                                  *     ********
EMILY MILLER,                                   )
                                                )
              Plaintiff,                        )    Cause No: 18 CV 72-SEH
                                                )
                -vs-                            )    ORDER OF DISMISSAL
                                                )    WITH PREJUDICE
ACTION COLLECTION SERVICE                       )
INC.,                                           )
                                                )
            Defendant.


                                   *********
         Pursuant to the stipulation of the parties (Doc. 7) this matter is

   DISMISSED WITH PREJUDICE, each party to bear its own costs and

   attorney fees.              +.!J..
         DATED this        11.f day of February 2018.


                                        ~a:t/fMet~
                                         United States District Judge
